Title: To Thomas Jefferson from Overton Carr, 25 December 1801
From: Carr, Overton
To: Jefferson, Thomas


          
            Dr Sir,
            Decbr 25th 1801.
          
          The Bearer will deliver to your Steward, a Bacon Ham, which has been cured Seven years, & which I request the favour of you to accept as a present. Dean Swift observes, that a present should consist of something, of no great value, and which cannot be purchased with money. If his definition be correct, of which I have no doubt, this Ham comes perfectly within it; for although Bacon Hams may be had in abundance, yet one that is Seven years old, & Sound, I think it will be difficult to find: my only solicitude is, that it may be worth your acceptance, in that case, I shall lament, that I have not a dozen of the same kind, as the Deans definition would not be departed from. I wish you many happy returns of the Season, & am Dr Sir with great respect, & esteem, yr friend & obliged Hm Servt
          
            Overton Carr
          
        